Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 15 August 2022. Claims 1-2 and 10-11 were amended. Claims 16-20 are newly added. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
Identifying … a characteristic of the user of the personal care device.
Therefore, the claim as a whole is directed to “identifying the user of a device”, which is an abstract idea because it is a mental process. “Identifying the user of a device” is considered to be a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion). 

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
a personal care device comprising a sensor, a controller, and a database;
training the personal care device with training data, comprising the steps of: 
(i) obtaining, via the sensor, sensor data for at least one personal care session for each of at least two different users of the personal care device; (ii) extracting, via an extraction module of the processor, a plurality of features from each of the personal care sessions; (iii) reducing, using a dimensionality reduction process, the number of extracted plurality of features from one or more of the personal care sessions; and (iv) training, using the reduced number of extracted plurality of features, a classifier to identify a characteristic of each of the at least two different users of the personal care device;
obtaining, via the sensor, sensor data for at least part of a new personal care session initiated by one of the at least two different users of the personal care device; 
extracting a plurality of features from the sensor data for the new personal care session; and 
The additional elements of the personal care device and the training step of the method merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional elements of the obtaining and extracting steps of the method amount to mere data gathering, which adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the personal care device and the training step of the method merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional elements of the obtaining and extracting steps of the method amount to mere data gathering, which adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Further, these steps (obtaining and extracting) individually and in combination recite well-understood, routine, and conventional activity (See MPEP 2105.05(d); see the examples given in section II). Accordingly, claim 1 is ineligible.

Dependent claims 4-7 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible based on the same discussion.
Dependent claims 2-3 and 8-9 further recite additional elements that merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 2-3 and 8-9 are ineligible.
Claims 10-20 are parallel in nature to claims 1-9. Accordingly claims 10-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hilscher et al. (U.S. 2003/0101526), hereinafter “Hilscher”, in view of Rigazio et al. (U.S. 2009/0262073), hereinafter “Rigazio,” and Serval et al. (U.S. 2020/0179089), hereinafter “Serval.”
Regarding Claim 1, Hilscher a method for identifying a characteristic of a user of a personal care device the method comprising the steps of: 
providing a personal care device comprising a sensor, a controller, and a database (See Hilscher [0040] The handle section thus has a coding/detecting device or decoding means which detects or decodes the code of the respectively attached cleaning tool. [0044] the system can store different user profiles.); 
obtaining, via the sensor, sensor data for at least part of a new personal care session initiated by one of the at least two different users of the personal care device (See Hilscher [0044] the system can detect which user’s brush is attached.); 
extracting a plurality of features from the sensor data for the new personal care session (See Hilscher [0045] the system can change the speed of the brush or the length of the timer based on the user profile of the detected user.); and 
identifying … a characteristic of the user of the personal care device (See Hilscher [0044] the system can identify the user based on the sensed brush head. This is a “characteristic of the user.”).
Hilscher does not disclose: 
training the personal care device with training data, comprising the steps of: 
(i) obtaining, via the sensor, sensor data for at least one personal care session for each of at least two different users of the personal care device; 
(ii) extracting, via an extraction module of the processor, a plurality of features from each of the personal care sessions;
(iii) reducing, using a dimensionality reduction process, the number of extracted plurality of features from one or more of the personal care sessions; and
(iv) training, using the reduced number of extracted plurality of features, a classifier to identify a characteristic of each of the at least two different users of the personal care device.
identifying the characteristic using the trained classifier.
Rigazio teaches:
training the personal care device with training data, comprising the steps of: 
(i) obtaining, via the sensor, sensor data for at least one personal care session for each of at least two different users of the personal care device (See Rigazio [0034]-[0036] this system can collect data and train a model for use in identifying the user of the handheld device.); 
(ii) extracting, via an extraction module of the processor, a plurality of features from each of the personal care sessions (See Rigazio [0034]-[0036] this system can collect data and train a model for use in identifying the user of the handheld device.); 
(iv) training, using the reduced number of extracted plurality of features, a classifier to identify a characteristic of each of the at least two different users of the personal care device (See Rigazio [0034]-[0036] this system can collect data and train a model for use in identifying the user of the handheld device. See also [0042]);
identifying the characteristic using the trained classifier (See Rigazio [0034]-[0036] this system can collect data and train a model for use in identifying the user of the handheld device.).
The system of Rigazio is applicable to the disclosure of Hilscher as they both share characteristics and capabilities, namely, they are directed to identifying the characteristics of a user operating a handheld device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hilscher to include a trained classifier as taught by Rigazio. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hilscher in order to modify device parameters based on detected user characteristics (See Rigazio [0006]).
Serval teaches:
(iii) reducing, using a dimensionality reduction process, the number of extracted plurality of features from one or more of the personal care sessions (See Serval [0219] dimensionality reduction before training the model, using principle component analysis.).
The system of Serval is applicable to the disclosure of Hilscher as they both share characteristics and capabilities, namely, they are directed to identifying the characteristics of a user operating a handheld device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hilscher to include a dimensionality reduction as taught by Serval. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hilscher in order to filter the data before developing the model (see Serval [0219]).

Regarding claim 2, Hilscher in view of Rigazio and Serval discloses the method of claim 1 as discussed above. Hilscher does not further discloses a method, wherein:
the dimensionality reduction process comprises one or more of principal component analysis (PCA), linear discriminant analysis (LDA), and isomap.
Serval teaches:
the dimensionality reduction process comprises one or more of principal component analysis (PCA), linear discriminant analysis (LDA), and isomap (See Serval [0219] dimensionality reduction before training the model, using principle component analysis.).
The system of Serval is applicable to the disclosure of Hilscher as they both share characteristics and capabilities, namely, they are directed to identifying the characteristics of a user operating a handheld device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hilscher to include a dimensionality reduction as taught by Serval. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hilscher in order to filter the data before developing the model (see Serval [0219]).

Regarding claim 3, Hilscher in view of Rigazio and Serval discloses the method of claim 1 as discussed above. Hilscher further discloses a method, comprising the step of:
associating at least some of the sensor data obtained during the new personal care session with the identified characteristic of the user (See Hilscher [0044] the system can identify the user based on the sensed brush head. This is a “characteristic of the user.”).

Regarding claim 4, Hilscher in view of Rigazio and Serval discloses the method of claim 1 as discussed above. Hilscher further discloses a method, comprising the step of:
providing, based on the identified characteristic, feedback to the user or a third party (See Hilscher [0045].).

Regarding claim 5, Hilscher in view of Rigazio and Serval discloses the method of claim 1 as discussed above. Hilscher further discloses a method, comprising the step of:
modifying, based on the identified characteristic, a parameter of the personal care device (See Hilscher [0044] the system can change the speed of the brush or the length of the timer based on the user profile of the detected user.).

Regarding claim 6, Hilscher in view of Rigazio and Serval discloses the method of claim 1 as discussed above. Hilscher further discloses a method, wherein:
the identified characteristic of the user is an identification of the user (See Hilscher [0044] the system can identify the user based on the sensed brush head. This is a “characteristic of the user.”).

Regarding claim 7, Hilscher in view of Rigazio and Serval discloses the method of claim 1 as discussed above. Hilscher further discloses a method, wherein:
the identified characteristic of the user is an operating parameter of the user (See Hilscher [0044] the system can change the speed of the brush or the length of the timer based on the user profile of the detected user.).

Regarding claim 8, Hilscher in view of Rigazio and Serval discloses the method of claim 1 as discussed above. Hilscher does not further disclose a method, wherein:
the classifier comprises a predictive model.
Rigazio teaches:
the classifier comprises a predictive model (See Rigazio Abstract.).
The system of Rigazio is applicable to the disclosure of Hilscher as they both share characteristics and capabilities, namely, they are directed to identifying the characteristics of a user operating a handheld device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hilscher to include a trained classifier as taught by Rigazio. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hilscher in order to modify device parameters based on detected user characteristics (See Rigazio [0006]).

Regarding claim 9, Hilscher in view of Rigazio and Serval discloses the method of claim 1 as discussed above. Hilscher does not further disclose a method, wherein:
the sensor is an inertial measurement unit.
Rigazio teaches:
the sensor is an inertial measurement unit (See Rigazio [0033]-[0034].).
The system of Rigazio is applicable to the disclosure of Hilscher as they both share characteristics and capabilities, namely, they are directed to identifying the characteristics of a user operating a handheld device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hilscher to include a trained classifier as taught by Rigazio. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hilscher in order to modify device parameters based on detected user characteristics (See Rigazio [0006]).

Regarding claim 10, Hilscher in view of Rigazio and Serval discloses the method of claim 1 as discussed above. Claim 10 recites a personal care device that performs a method substantially similar to the method of claim 1. Therefore, claim 10 is rejected based on the same analysis.

Regarding claim 11, Hilscher in view of Rigazio and Serval discloses the device of claim 10 as discussed above. Hilscher does not further disclose a device, wherein:
the dimensionality reduction process is further configured to reduce the number of extracted plurality of features from the new personal care session prior to the identifying step.
Serval teaches:
the dimensionality reduction process is further configured to reduce the number of extracted plurality of features from the new personal care session prior to the identifying step (See Serval [0219] dimensionality reduction before training the model, using principle component analysis.).
The system of Serval is applicable to the disclosure of Hilscher as they both share characteristics and capabilities, namely, they are directed to identifying the characteristics of a user operating a handheld device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hilscher to include a dimensionality reduction as taught by Serval. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hilscher in order to filter the data before developing the model (see Serval [0219]).

Regarding claim 12, Hilscher in view of Rigazio and Serval discloses the device of claim 10 as discussed above. Hilscher further discloses a device, wherein:
the controller is further configured to provide, based on the identified characteristic, feedback to the user (See Hilscher [0045].).

Regarding claim 13, Hilscher in view of Rigazio and Serval discloses the device of claim 10 as discussed above. Hilscher further discloses a device, wherein:
the controller is further configured to modify, based on the identified characteristic, a parameter of the personal care device (See Hilscher [0044] the system can change the speed of the brush or the length of the timer based on the user profile of the detected user. Also, the system can change the speed of the brush or the length of the timer based on the user profile of the detected user.).

Regarding claim 14, Hilscher in view of Rigazio and Serval discloses the device of claim 10 as discussed above. Hilscher further discloses a device, wherein:
the identified characteristic of the user is an identification of the user and/or an operating parameter of the user (See Hilscher [0044] the system can identify the user based on the sensed brush head. This is a “characteristic of the user.”).

Regarding claim 15, Hilscher in view of Rigazio and Serval discloses the device of claim 10 as discussed above. Hilscher does not further disclose a device, wherein:
the classifier comprises a predictive model.
Rigazio teaches:
the classifier comprises a predictive model (See Rigazio Abstract.).
The system of Rigazio is applicable to the disclosure of Hilscher as they both share characteristics and capabilities, namely, they are directed to identifying the characteristics of a user operating a handheld device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hilscher to include a trained classifier as taught by Rigazio. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hilscher in order to modify device parameters based on detected user characteristics (See Rigazio [0006]).
	
Regarding claim 16, Hilscher in view of Rigazio and Serval discloses the device of claim 10 as discussed above. Hilscher does not further disclose a device, wherein:
the dimensionality reduction process comprises one or more of principal component analysis (PCA), linear discriminant analysis (LDA), and isomap.
Serval teaches:
the dimensionality reduction process comprises one or more of principal component analysis (PCA), linear discriminant analysis (LDA), and isomap (See Serval [0219] dimensionality reduction before training the model, using principle component analysis.).
The system of Serval is applicable to the disclosure of Hilscher as they both share characteristics and capabilities, namely, they are directed to identifying the characteristics of a user operating a handheld device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hilscher to include a dimensionality reduction as taught by Serval. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hilscher in order to filter the data before developing the model (see Serval [0219]).

Regarding claim 17, Hilscher in view of Rigazio and Serval discloses the method of claim 4 (which depends on claim 1) as discussed above. Claim 17 recites a personal care device that performs a method substantially similar to the method of claim 4. Therefore, claim 17 is rejected based on the same analysis.

Regarding claim 18, Hilscher in view of Rigazio and Serval discloses the device of claim 17 as discussed above. Hilscher does not further disclose a device, wherein:
the dimensionality reduction process comprises one or more of principal component analysis (PCA), linear discriminant analysis (LDA), and isomap.
Serval teaches:
the dimensionality reduction process comprises one or more of principal component analysis (PCA), linear discriminant analysis (LDA), and isomap (See Serval [0219] dimensionality reduction before training the model, using principle component analysis.).
The system of Serval is applicable to the disclosure of Hilscher as they both share characteristics and capabilities, namely, they are directed to identifying the characteristics of a user operating a handheld device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hilscher to include a dimensionality reduction as taught by Serval. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hilscher in order to filter the data before developing the model (see Serval [0219]).

Regarding claim 19, Hilscher in view of Rigazio and Serval discloses the device of claim 17 as discussed above. Hilscher further discloses a device, wherein:
the feedback comprises a notification that a component of the personal care device is associated with another user of the personal care device (See Hilscher [0044] and [0045] when the device identifies the user, that user can see if it belongs to s different user, meeting the broadest reasonable interpretation of this claim language.).

Regarding claim 20, Hilscher in view of Rigazio and Serval discloses the device of claim 17 as discussed above. Hilscher further discloses a device, wherein:
the feedback comprises the identification of the user of the personal care device (See Hilscher [0044].).
	

Response to Arguments
Applicant's arguments filed 15 August 2022, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the claims as a whole recite a physical device and therefore cannot be considered an abstract idea (See Applicant’s Remarks page 13). This is not persuasive because there is nothing in the analysis that says having a physical device is enough for the claims to not be considered to be directed to an abstract idea. The claims recite an abstract idea and additional elements. The additional elements are considered fully under the remaining steps of the analysis.  
Second, Applicant argues that the abstract idea recited in the claims is integrated into a practical application (See Applicant’s Remarks page 14). As already discussed, the claimed device includes functions and components that are merely general purpose functions and components. The additional elements of the personal care device and the training step of the method merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional elements of the obtaining and extracting steps of the method amount to mere data gathering, which adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). These types of additional elements are not enough to integrate the abstract idea into a practical application.
Third, Applicant argues that the abstract idea recited in the claims is integrated into a practical application because it cannot be performed in the human mind(See Applicant’s Remarks page 15). The determination of whether a claim is directed to a mental process is performed before Step 2A Prong Two, where a practical application is considered. Further, applicant states that the claims cannot be a mental process because it includes receiving sensor data. This is not considered part of the abstract idea, and therefore it is not relevant if a human mind can receive sensor data. This is because the sensor data is received in the steps and functions that are considered to be additional elements, not part of the abstract idea. Therefore, the claims do not recite a practical application merely because they include steps of receiving sensor data.
Finally, Applicant argues that the abstract idea recited in the claims includes an inventive concept to make it amount to significantly more than the judicial exception (See Applicant’s Remarks page 15). Specifically, Applicant argues that the system is “novel and non-obvious” and therefore comprises features that involve an inventive concept. First, the analysis does not consider if a claim is novel and non-obvious. Second, the device is not currently considered to be novel and non-obvious, as it remains rejected under 35 U.S.C. 103. As already discussed, the additional elements, considered separately or as a whole, amount to merely using a computer as a tool to perform the abstract idea. Therefore, the claims remain rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.

Applicant’s arguments filed 15 August 2022, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Serval Reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vetter et al. (U.S. 2017/0069083) discloses a system that uses machine learning to track the brushing of teeth.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626